 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY O’KEEFE,                                   No. 2: 11-cv-2659 KJM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    JERRY BROWN, et al.,
15                       Defendants.
16

17           On March 20, 2019, the undersigned ordered counsel for defendants to file a response to

18   plaintiff’s claim that $1050 of the money he received from the settlement was improperly

19   removed from his trust account and applied toward his restitution. (ECF No. 329.) On March 28,

20   2019, defendants filed a response to the March 20, 2019 order. (ECF No. 330.) On April 8,

21   2019, plaintiff filed a declaration in response to defendants’ March 28, 2019 response. (ECF No.

22   331.)

23           Plaintiff’s declaration is incomplete because he filed only the first page of the declaration

24   and a copy of a document titled “Restitution History.”

25   ////

26   ////

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

 2   order, plaintiff shall file a complete copy of the declaration filed April 8, 2019.

 3   Dated: May 6, 2019

 4

 5
     Ok2659.fb
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
